Citation Nr: 0807191	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  92-09 072	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Based on the 1991 attempt to reopen, whether new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a seizure disorder has been 
received.

2.  Based on the 1991 attempt to reopen, whether new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a psychiatric disorder other than 
post-traumatic stress disorder (PTSD) has been received.

3.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, claimed as a result of exposure to 
herbicides.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for the residuals of a 
neck injury.

6.  Entitlement to service connection for osteoarthritis.

7.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for malaria has 
been received.

8.  Based on the claim of March 2004, whether new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a seizure disorder has been 
received.  

9.  Based on the claim of March 2004, whether new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a psychiatric disorder other than 
post-traumatic stress disorder (PTSD) has been received.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 
1970, including almost ten months in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey that denied the appellant's claims of 
entitlement to service connection for a neck injury, 
tinnitus, osteoarthritis and depression.  In the March 2005 
rating action, the RO also denied the appellant's attempt to 
reopen his claims of entitlement to service connection for 
malaria and a seizure disorder and he is appealing those 
denials of reopening as well.

In November 2007, a Board hearing was conducted in 
Washington, DC before the undersigned Acting Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that 
hearing has been associated with the claims file.  At that 
hearing, the appellant submitted additional evidence 
concerning his claims.  The appellant also submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction (AOJ).  While referral to the RO of 
evidence received directly by the Board is not required 
pursuant to the provisions of 38 C.F.R. § 20.1304, because 
the claims are being remanded, the RO will have the 
opportunity to consider the evidence submitted to the Board 
in 2007. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In light of the more than eleven volumes of evidence in this 
case, the Board finds that a review of the procedural history 
of the appellant's claims since December 1973 would be 
helpful at this point so that all parties are clear as to 
what claims are currently before the Board and what claims 
are still awaiting action at the RO.

The appellant's claims for service connection for a nervous 
disorder and for malaria were originally denied in a February 
1974 rating decision.  The appellant was notified that same 
month at his address of record and did not appeal.  The 
February 1974 rating decision, therefore, represents the last 
final action on the merits of the claims.  Glynn v. Brown, 6 
Vet. App. 523 (1994).  

The denials of service connection for a nervous disorder and 
malaria were confirmed in a rating decision issued in August 
1989; the appellant's claim for service connection for post-
traumatic stress disorder (PTSD) was also denied in that 
rating decision.  The appellant was notified that same month 
at his address of record and did not appeal.  

In a November 1989 rating decision, the appellant's claim for 
service connection for a seizure disorder was denied; the 
appellant was notified of that denial the next month.  The 
November 1989 denial of service connection for a seizure 
disorder was confirmed in a rating decision issued in June 
1991; the appellant was notified of that denial that same 
month.  He was subsequently notified, in a letter dated in 
October 1991, that no change was warranted in the denials of 
service connection for a nervous condition and a seizure 
disorder.  The appellant appealed these issues to the Board 
which remanded the case in September 1993, after reopening 
the claim of entitlement to service connection for PTSD.  

In a rating decision issued in February 1997, the appellant's 
claim of entitlement to service connection for acute and 
subacute peripheral neuropathy, claimed as a result of 
exposure to herbicides, was denied.  The appellant 
subsequently perfected his appeal as to that issue.

After the case was returned to the Board, a Board hearing was 
held in Washington, DC in June 1998.  At the time of the 
hearing, the issues on appeal before the Board included those 
from the September 1993 remand (service connection for PTSD, 
whether new and material evidence had been submitted for 
service connection for a seizure disorder and whether new and 
material evidence had been submitted for a psychiatric 
disorder other than PTSD), as well as the issue of service 
connection for acute and subacute peripheral neuropathy 
secondary to exposure to Agent Orange from the appeal 
perfected in 1997.  

All four issues were then remanded in December 1998.  In an 
April 2002 written statement from the appellant, he stated 
that he was withdrawing his claim for service connection for 
a seizure disorder.  Thereafter, in a VA Form 21-4138 
received by VA in November 2003, the appellant stated that he 
was dropping his appeals for peripheral neuropathy, a seizure 
disorder and a psychiatric disorder other than PTSD.  See 
38 C.F.R. § 20.20.204.  These three claims are therefore 
dismissed in the decision below.

Because the appellant withdrew his appeal as to the issues of 
peripheral neuropathy, a seizure disorder and a psychiatric 
disorder other than PTSD, the October 1991 denials of the 
appellant's claims for service connection for a seizure 
disorder and a psychiatric disorder other than PTSD are 
final, as is the February 1997 denial of the peripheral 
neuropathy service connection claim.  Thus, these rating 
actions also represent the last final decision on any basis 
as to the issues of entitlement to service connection for a 
seizure disorder, a psychiatric disorder other than PTSD and 
peripheral neuropathy.  Evans v. Brown, 9 Vet. App. 273 
(1996).

As a result of the April 2002 and November 2003 written 
statements from the appellant withdrawing his appeal as to 
three of his claims, the only issue left on appeal from the 
September 1993 and June 1998 Board remands was entitlement to 
service connection for PTSD.

In a rating decision issued in November 2003, service 
connection for PTSD was granted, effective from August 1991.  
The appellant was notified of this action in a letter dated 
December 22, 2003.

Thereafter, in written statements submitted in March 2004, 
the appellant submitted claims for service connection for 
osteoarthritis, tinnitus, a neck injury and depression.  He 
also stated that he wanted his claim for service connection 
for seizures to be reopened, and he sought reversal of the 
May 1989 denial of his claim for non-service-connected 
pension benefits on the ground that he had had no income at 
that time.  The appellant further stated that he had been 
treated for malaria while he was in Vietnam and that the 
denial of his claim for service connection for that condition 
constituted obvious error.  The appellant also submitted 
statements explicitly claiming clear and unmistakable error 
(CUE) in the denials of his claims for service connection for 
epilepsy, depression, a brain disorder and malaria, as well 
as in the denial of his claim for non-service-connected 
pension and the assignment of an effective date in 1991 for 
the grant of service connection for PTSD instead of an 
effective date in August 1989.

The RO responded to the appellant's March 2004 claims by 
sending him a letter in August 2004.  In that letter, the RO 
acknowledged receipt of the appellant's claims for service 
connection for tinnitus, osteoarthritis and a neck injury.  
The RO also acknowledged receipt of the claims of CUE 
relating to the pension claim, the effective date of the 
award of service connection for PTSD and the service 
connection claims for malaria, depression and 
brain/epilepsy/seizure disorder; the RO indicated that the 
brain, epilepsy and seizure claims were being considered as 
referring to the same disability.  

In that letter, the RO erroneously stated that service 
connection for depression had not previously been denied and 
that CUE would therefore not be applicable to that claim.  
However, as noted above, service connection for a psychiatric 
disorder other than PTSD has been finally denied - most 
recently in October 1991.

The RO did not treat the current claim for service connection 
for depression (a psychiatric disorder other than PTSD) as 
one that had been previously denied.  Nonetheless, a 
comprehensive discussion of the question of new and material 
evidence must be undertaken in order to put the depression 
issue in the proper legal posture.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  As the RO did not expressly analyze the 
issue of service connection for depression (a psychiatric 
disorder other than PTSD) in terms of the need for new and 
material evidence, the Board is required to initially 
determine whether the claimant would be prejudiced by the 
Board's considering subissues and arguments or applying 
statutes, regulations, or judicial analyses which may have 
not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board finds that appellant would be 
prejudiced by the Board's consideration of such subissues and 
additional regulations and therefore that issue will be 
remanded for additional development as directed below.

In a February 2006 notice letter to the appellant, the RO 
informed him that it was working on his application for 
service connection for a brain and spinal cord condition, for 
non-service-connected disability pension and for an earlier 
effective date for the grant of service connection for PTSD.  
The current evidence of record does not contain any rating 
action as to any one of those issues and therefore none of 
them is currently before the Board.  Thus, the issues 
currently on appeal are as listed on the title page.

In January 2008, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c).

The appellant's three service connection claims and his three 
new and material evidence claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2002, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal as to the issue 
of entitlement to service connection for a seizure disorder.

2.  In November 2003, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeals as to the 
issue of entitlement to service connection for a psychiatric 
disorder other than PTSD and the issue of service connection 
for acute and subacute peripheral neuropathy, claimed as a 
result of exposure to herbicides.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of whether new and material 
evidence has been received as to the issues of entitlement to 
service connection for a seizure disorder and a psychiatric 
disorder other than PTSD, as well as the issue of entitlement 
to service connection for acute and subacute peripheral 
neuropathy, claimed as a result of exposure to herbicides, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The evidence of record shows that the appellant withdrew his 
appeal for his claim of entitlement to service connection for 
a seizure disorder, by way of the submission of new and 
material evidence, in a signed written statement submitted in 
April 2002; this was prior to a promulgation of a decision in 
the appeal.  

The evidence of record also reveals that, in November 2003, 
the appellant submitted a signed VA Form 21-4138 in which he 
withdrew his claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, as well as his claim for service connection for acute 
and subacute peripheral neuropathy, claimed as a result of 
exposure to herbicides.  Again, this took place prior to the 
issuance of a decision in the case.  38 C.F.R. § 20.204.

The appellant has withdrawn his appeals as to the claims of 
entitlement to service connection for peripheral neuropathy, 
claimed as secondary to herbicide exposure, as well as to the 
issues of new and material evidence for a seizure disorder 
and a psychiatric disorder other than PTSD.  Hence, there 
remain no allegations of errors of fact or law as to any one 
of these three particular issues for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of any one of these three particular claims and 
each one of these three particular claims is dismissed.


ORDER

The appeals for the reopening of the claims of entitlement to 
service connection for a seizure disorder and a psychiatric 
disorder other than PTSD are each dismissed.

The appeal for the claim of entitlement to service connection 
for acute and subacute peripheral neuropathy, claimed as a 
result of exposure to herbicides, is dismissed.



REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a part of that duty includes development of all issues 
that are reasonably raised from a liberal reading of the 
entire record, especially where those issues are inextricably 
intertwined with the issues on appeal.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if a decision on one could have 
significant impact on the other).  

In this case, the CUE claims regarding the issues of service 
connection for a seizure disorder, a psychiatric disorder 
other than PTSD and malaria that the appellant submitted in 
March 2004 are inextricably intertwined with his claims to 
reopen the issues of entitlement to service connection for a 
seizure disorder, a psychiatric disorder other than PTSD and 
malaria, also submitted in March 2004.  As the RO has not yet 
taken any action on the appellant's March 2004 CUE claims, 
the March 2004 claims to reopen must be remanded.

In addition, the rating decision issued in March 2005 by the 
RO never mentioned that the appellant's claim for service 
connection for depression (a psychiatric disorder other than 
PTSD) had previously been denied in October 1991.  The 
appellant has not been notified that new and material 
evidence is needed to reopen his claim for service connection 
for depression (a psychiatric disorder other than PTSD).  
Therefore, he has not subsequently addressed or referenced 
the issue of new and material evidence in relation to the 
depression service connection claim.  Furthermore, the May 
2007 Statement of the Case did not address the issue of the 
need for new and material evidence in relation to the 
depression claim, either.

Thus, it is fairly clear from the evidence of record that the 
appellant was not notified of the issue of new and material 
evidence for the depression claim, and it is clear that he 
probably was not aware of the possibility that the issue of 
new and material evidence would be considered by the Board.  
The Board, however, is required to consider whether the 
appellant has submitted new and material evidence warranting 
reopening his claim before the Board may consider the claim 
on the merits. 38 U.S.C.A. §§ 5108, 7104(b); Barnett v. 
Brown, 8 Vet. App. 1 (1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The appellant is seeking to reopen his claims of entitlement 
to service connection for malaria, depression and a seizure 
disorder, including as secondary to herbicide exposure.  The 
August 2004 RO letter only provided the appellant with Kent 
notice as to his malaria claim, but not as to the seizure 
disorder claim or the depression claim.  As the August 2003 
RO letter failed to provide the appellant with notice as to 
what was necessary to substantiate the previously 
unestablished element or elements required to establish 
service connection for said depression and seizure disorder 
(the underlying claims), this case must be remanded.  On 
remand, the RO must provide the appellant with notice as to 
what is necessary to substantiate the previously 
unestablished element or elements required to establish 
service connection for both depression and a seizure disorder 
(the underlying claims).

In addition, review of the May 2007 Statement of the Case 
reveals that the only medical evidence of record considered 
by the RO in the adjudication of the appellant's claims 
consisted of the appellant's service medical records, a 
Social Security Administration 1990 award and VA progress 
notes dated between June 2003 and March 2004.  There was no 
discussion of the medical evidence that was of record at the 
time of the prior final denials of the appellant's new and 
material evidence claims, nor was there any discussion of the 
evidence that was added to the record after those denials.  
The medical evidence of record includes private medical 
treatment records dating back to 1973, and VA medical 
treatment records dated between 1989 and 2004, including a 
December 1998 audiometric workup with a discussion of 
tinnitus and a November 2004 MRI report that demonstrates 
degenerative changes of the appellant's cervical spine. The 
RO needs to acknowledge and discuss this evidence in the 
first instance. 

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The appellant has not been afforded a VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is VA medical evidence dated in December 
1997 that indicates that the appellant was experiencing 
tinnitus and that he had been exposed to acoustic trauma in 
service.  The service medical records indicate that he 
complained of a sore neck in June 1968, and the current 
medical evidence of record indicates that he currently has 
degenerative changes of the cervical spine.  There is lay 
evidence from the appellant that he had neck-related symptoms 
while he was in service that have continued to the present.  
In light of the existence of some evidence suggesting a 
connection between service and the current tinnitus and some 
evidence of continuity of cervical spine symptoms capable of 
lay observation, the Board finds that the duty to assist in 
this case requires that VA medical opinions should be 
obtained on remand.

The medical evidence of record is insufficient for the Board 
to render a decision on the existence, onset date and 
etiology of the appellant's claimed tinnitus, osteoarthritis 
and neck disorder.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should adjudicate the 
veteran's March 2004 claims of CUE.  The 
Board will further consider such an issue 
only if the veteran perfects an appeal by 
submitting a Notice of Disagreement (NOD) 
in response to an adverse decision and, 
after a Statement of the Case (SOC), 
submits a timely substantive appeal.

2.  If the appellant's related CUE claims 
are denied, the AMC/RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2007) and 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) is completed.  
In particular, the AMC/RO must notify the 
appellant of the information and evidence 
needed to substantiate each of his 
claims, and of what part of such evidence 
he should obtain and what part the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

3.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claims on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for any seizure 
disorder, malaria and psychiatric 
disorder other than PTSD.  He should also 
be told to provide any evidence in his 
possession pertinent to that claim.  
38 C.F.R. § 3.159 (2007).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petitions to reopen his 
claims of entitlement to service 
connection for a seizure disorder, 
malaria and a psychiatric disorder other 
than PTSD, as well as what evidence would 
substantiate his petitions to reopen 
these claims.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, including VA, that 
have treated him for any tinnitus, 
osteoarthritis or neck conditions.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured, with 
assistance from the appellant as needed.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative, if any, should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

5.  The AMC/RO should arrange to have the 
claims file reviewed by appropriate 
physicians.  The reviewers are requested 
to review the pertinent medical records, 
including all imaging results and 
audiometric testing, and provide a 
written opinion as to the presence, 
etiology and onset of any tinnitus, 
osteoarthritis and neck disorder found.  
In particular, the reviewers should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current 
claimed disorders is attributable to any 
disease or injury suffered during his 
active service (including exposure to 
acoustic trauma), to intercurrent causes, 
or to a combination of such causes or to 
some other cause or causes.

Specifically, the reviewers are requested 
to provide an opinion as to the medical 
probability that any documented claimed 
disorder is related to symptoms or signs 
the appellant may have had in service or 
within a short time thereafter.  The 
reviewers should also discuss, with 
degree of medical probability expressed, 
whether any signs or symptoms noted in 
service or within one year of service 
separation are the first manifestations 
of said disorders, as well as the 
approximate date of onset thereof.

Any opinion expressed must be accompanied 
by a written rationale.  

6.  The AMC/RO should review the claims 
file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any part of 
the development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the reviewer reports.  If the 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the reviewer for corrective action.  
38 C.F.R. § 4.2.  

7.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination is necessary to adjudicate an 
issue, especially in light of any newly 
received treatment records, that 
development should be accomplished.

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including new and material 
evidence.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


